Exhibit Kangcheng Massage Centre Consultancy Agreement CONSULTANCY AGREEMENT This Agreement is made on the 19th day of June 2006 between:- (1)DAI QINGCHOU(戴麽儒),holder of the Identity Card of China number 4425271960243355 of中国广东省东莞市长安镇乌沙同达路同和一巷14号 (the "Proprietor"); and (2) GLORIOUS PIE LIMITED, a company incorporated with limited liabilities under the laws of British Virgin Islands whose registered office is situated at Sea Meadow House, Blackburne Highway, Road Town, Tortola, British Virgin Islands (the "Consultant"). Whereas:- (A) The Proprietor is entitled to run a massage business in the Centre (Refer to Clause 2 and Schedule 1 for details) and has obtained all the licenses required by the laws of China and the Relevant Authorities (Refer to Schedule 2 for details). (B) To introduce an effective operating system on energy saving and cost control, the Proprietor therefore appoints the Consultant to provide consultancy services on eco-operation and interior design of the Centre. (C) In return for the consultancy services, the Proprietor shall pay the Consultancy Fee to the Consultant in accordance with Clause 6 of this Agreement. It is agreed as follows:- 1.
